DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2006/0214627, hereinafter “Ito”).

Claim 2: Ito discloses an electric working machine (100 of Figs.3 and 4), comprising: 
a connection port (Sa1-Sa4) configured to be connected to a battery pack (200); 

a power supply switch (Q1) provided on a power supply path extending from the battery pack (from Sa1) connected to the connection port to the control circuit (to 13), the power supply switch being configured to maintain an ON state while a power supply permission signal (from Sa3, which represents a discharge and overdischarge signal; see [0064]) is output from the battery pack (from Sb3) to the electric working machine (to Sa3), the power supply path being configured to maintain a completed state while the power supply switch is in the ON state (e.g. when Q1 is on, power is supplied to 13, which may be considered a “completed state”; see [0049]), the power supply permission signal (e.g. when Sb3 outputs a discharge signal and SW2 is off, the control unit outputs a signal to turn on Q1 to supply power to 13; see [0056]) permitting the control circuit to receive an electric power from the battery pack (see [0056] and [0049]), 
the control circuit being configured to output an ON-command signal to the power supply switch for a set period of time in response to loss of the power supply permission signal from the battery pack, the ON-command signal bringing the power supply switch to the ON state (when an overdischarge signal is provided, which represents a “loss of the power supply permission signal”, the ON-command signal, i.e. output to Q2 and Q1, brings/provides Q1 in an ON state for a period of time T2; see [0056] and Fig.5).

Claim 4: Ito discloses wherein the control circuit outputs the ON-command signal to the power supply switch before performing a specified process (e.g. a cessation of pulse control; see Fig.5 and [0055]).
Claim 11: Ito discloses wherein the power supply permission signal is lost in response to: (i) switching of a signal output from the battery pack to the electric working machine from the power supply permission signal to a power supply prohibition signal (by switching from a “discharge” signal to an “overdischarge”; see [0055]-[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Noda et al. (US 9,203,249, hereinafter “Noda”).

Ito discloses the limitations of claim 2, as discussed above. Additionally, Ito discloses wherein the battery pack (200) includes a first terminal (Sb1) and a second terminal (Sb2), the first terminal being electrically connected to a positive electrode of the battery pack, the second terminal being electrically connected to a negative electrode of the battery pack (see Fig.4), wherein the connection port includes a positive terminal (Sa1) and a negative terminal (Sa2), the positive terminal being configured to be connected to the first terminal, the negative terminal being configured to be connected to the second terminal (see Fig.4), wherein the electric working machine further comprising: 
Ito does not explicitly disclose the “electrolytic capacitor” as indicated by strike-through annotation above. Noda discloses that an electrolytic capacitor (C1, Fig.4) may be provided between the positive and negative terminals (between 32A via R1 and ground, connected to 32B) of a similar power tool (Fig.4) in order to provide a suitable 5V power supply voltage for toll body internal circuits. See col.9,30-40. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided an electrolytic capacitor between the positive terminal and negative terminal with a zener diode power supply as the power supply of Ito in order to have provided a suitable 5V power supply for the internal components of Ito.

Allowable Subject Matter
Claim 1 is allowed.
Claims 3, 5-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following features could not be found in the prior art within the context of the claims:
Claim 1: an OR circuit including a first input terminal, a second input terminal, and an output terminal, the first input terminal being configured to be connected to the communication terminal, the second input terminal being configured to be connected to the control circuit, the output terminal being configured to output an ON signal in response to input of a power supply permission signal to the first input terminal and/or input of an ON-command signal to the second input terminal;
Claim 3: a differentiating circuit provided on a transmission path;
Claims 5-10: the control circuit includes a first memory and a second memory, wherein the specified process includes a write process, the write process is a process of writing, to the second memory; and
Claims 13 and 14: herein the control circuit determines that the battery pack has been removed from the connection port in response to a value of a voltage input to the power supply circuit falling below a detection voltage value that has been set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849